UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55659 Buscar Company (Exact name of registrant as specified in its charter) Nevada 68-0681435 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4325 Glencoe Ave Ste C9, Marina Del Rey, CA 90292-9991 (Address of principal executive offices) (Zip Code) (661) 418-7842 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 18,681,321 common shares issued and outstanding as of August 18, 2017. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements BUSCAR COMPANY Condensed Consolidated Balance Sheets (Unaudited) June 30, March 31, 2017 2017 ASSETS Current Assets Cash and cash equivalents $ 245,867 $ 286,527 Prepaid expense 984 45,764 Other receivable 300,000 - Total Current Assets 546,851 332,291 Thoroughbreds, net 556,353 941,443 TOTAL ASSETS $ 1,103,204 $ 1,273,734 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ 15,140 $ 24,419 Due to related parties - - Note payable 5,871 5,871 Contingent liabilities 177,270 177,270 Total Current Liabilities 198,281 207,560 Total Liabilities $ 198,281 $ 207,560 Stockholders' Equity Preferred stock,par value $0.0001; authorized 50,000,000 shares authorized; Series A preferred stock, $0.0001 par value, 10,000,000 shares designated; 8,000,000 shares issued and outstanding at June 30, 2017 and March 31, 2017, respectively 800 800 Series B preferred stock, $0.0001 par value, 10,000,000 shares designated; 9,965,000 shares issued and outstanding at June 30, 2017 and March 31, 2017, respectively 997 997 Common stock, $0.0001 par value, 500,000,000 shares authorized; 18,681,321 and 18,581,321 shares issued and outstanding at June 30, 2017 and March 31, 2017, respectively 1,868 1,858 Additional paid-in capital 19,735,207 19,703,207 Accumulated deficit (18,833,949 ) (18,640,688 ) Total Stockholders' Equity 904,923 1,066,174 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,103,204 $ 1,273,734 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents BUSCAR COMPANY Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2017 2016 Revenue $ - $ - Operating expenses: General and administrative 160,261 539,116 Impairment loss 333,000 - Total operating expenses 493,261 539,116 Loss from operations (493,261 ) (539,116 ) Other Income (Expense): Insurance claim income 300,000 - Loss before income taxes (193,261 ) (539,116 ) Provision for income taxes - - Net loss $ (193,261 ) $ (539,116 ) Net loss per common share: basic and diluted $ (0.01 ) $ (1.43 ) Weighted average common shares outstanding: basic and diluted 18,663,741 377,245 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents BUSCAR COMPANY Condensed Consolidated Statements ofCash Flows (Unaudited) Three Months Ended June 30, 2017 2016 Cash Flows From Operating Activities Net loss $ (193,261 ) $ (539,116 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock based compensation 32,010 525,000 Depreciation 52,090 1,750 Impairment 333,000 - Insurance Claim (300,000 ) - Changes in operating assets and liabilities: Prepaid expenses 44,780 - Accounts payable and accrued liabilities (9,279 ) (5,000 ) Net cash used in operating activities (40,660 ) (17,366 ) Cash Flows From Investing Activities Purchase of thoroughbreds - (56,258 ) Net cash used in investing activities - (56,258 ) Cash Flows From Financing Activities Common stock issued - 45,000 Borrowings under due to related party - 124,178 Repayments of due to related party - (93,680 ) Net cash Provided by Financing Activities - 75,498 Net cash and cash equivalents increase (decrease) for the period (40,660 ) 1,874 Cash and cash equivalents at beginning of period 286,527 - Cash and cash equivalents at end of period $ 245,867 $ 1,874 Supplemental Cash Flow Information Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - Non Cash Investing And Financing Activities Series B Preferred shares issued to Company officer $ - $ 100 The accompanying notes are an integral partof these consolidated financial statements. 5 Table of Contents BUSCAR COMPANY Notes to Unaudited Condensed ConsolidatedFinancial Statements June 30, 2017 Note 1 - Business Buscar Company. (“Buscar”, “we”, “us”, “our”, the “Company”)was incorporated in Nevada as Cascade Springs Ltd. on January 19, 2010. In 2012, we amended our Articles of Incorporation to change our name to Colorado Gold Mines, Inc. On June 18, 2014, changed our name to Buscar Oil, Inc. On May 19, 2015, the Company changed its name to Buscar Company. Buscar is domiciled in the state of Colorado, and its corporate headquarter is located in Los Angeles, CA. The Company selected March 31 as its fiscal year end. The Company’sbusiness is the buying, selling and racing of thoroughbreds that can race in the allowance and stakes levels of thoroughbred racing; however, the Company will initially begin in the claiming level of thoroughbred racing. The Company intends to acquire in its claiming division before acquiring horses for its allowance/stakes division. These horses will provide the Company with revenue and a foundation to build out a stakes level stable. The Company’s main focus will be acquiring horses that will be capable of racing in stake races throughout the Country. Note 2 - Going Concern These unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next fiscal year. Realization values may be substantially different from carrying values as shown and these unaudited condensed consolidated financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. At June 30, 2017, the Company had not yet achieved profitable operations, has accumulated losses of $18,833,949 since its inception and expects to incur further losses in the development of its business, all of which raise substantial doubt about the Company's ability to continue as a going concern. The Company's ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available or on terms acceptable to the Company. Note 3 - Summary of Significant Accounting Policies Basis of Presentation of Interim Financial Statements The accompanyingunaudited interim consolidated financial statements as of and for the three ended June 30, 2017 have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q. Accordingly, they do not include all of the information and notes required by US GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. All intercompany balances and transactions have been eliminated in consolidation. Operating results for the three ended June 30, 2017 are not necessarily indicative of the results that may be expected for any future periods or the year ending March 31, 2018. The accompanying unaudited consolidated financial statements should be read in conjunction with the Company's 2017 Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on July 14, 2017. 6 Table of Contents Use of Estimates and Assumptions The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could materially differ from those estimates. It is reasonably possible that a change in the Company’s estimates will occur in the near term and such change could be material as information becomes available. The Company’s estimates include thoroughbreds reserve for potential impairment, and contingent liabilities. Consolidation Policy The consolidated financial statements of the Company include the accounts of the Company and its wholly owned subsidiary, Buscar Stables, Inc. All significant intercompany balances and transactions have been eliminated in consolidation. Thoroughbreds The Company depreciates thoroughbreds via straight-line depreciation over its useful life of 3 years. The thoroughbreds are stated at the lower of cost or market value. The cost was deemed to be the best evidence of market value and the company’s thoroughbreds were therefore stated at cost. Costs of maintaining horses prior to maturity and entered into a race or disposition are capitalized as additional costs of the horse. When a horse is sold or otherwise disposed of, the cost and associated accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized in the statement of operations. The company evaluates the recoverability of its Long Term Assets in accordance with ASC topic 360, which requires recognition of impairments of long lived assets in the event an indication of impairment exists and the net book value of such assets exceeds the expected future value net cash flows attainable to such assets. Cost of Development represent stud fee, boarding, training, blacksmith, veterinary and land use for the horses. These specific costs are capitalized until the horse reaches maturity. Long-Lived Assets Long-lived assets are evaluated for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives of these assets are no longer appropriate. Each impairment test is based on a comparison of the undiscounted future cash flows to the recorded value of the asset. If impairment is indicated, the asset is written down to its estimated fair value. Thoroughbred Revenue Recognition The Company pursues opportunities to realize revenues from a principal activity: breeding the thoroughbreds. It is the Company’s policy that revenues and gains will be recognized in accordance with ASC Topic 605-10-25, “Revenue Recognition.” Under ASC Topic 605-10-25, revenue earning activities such as selling the horses and the Company has substantially accomplished all it must do to be entitled to the benefits represented by the revenue. Gains or losses from the sale of the horses are recognized when the horse is sold, and the cost and associated accumulated depreciation are removed from the accounts and the resulting gain or loss is recognized in the statement of operations. 7 Table of Contents Recent Accounting Pronouncements Revenue from Contracts with Customers In May 2014, the FASB issued an accounting standards update which modifies the requirements for identifying, allocating, and recognizing revenue related to the achievement of performance conditions under contracts with customers. This update also requires additional disclosure related to the nature, amount, timing, and uncertainty of revenue that is recognized under contracts with customers. This guidance is effectivefor fiscal and interim periods beginning after December 15, 2017 and is required to be applied retrospectively to all revenue arrangements. The adoption of this guidance is not expected to have a significant impact on the Company’s consolidated financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA and the SEC did not or are not believed by management to have a material impact on the Company's present or future consolidated financial statements. Note 4 - Other Receivables On December 14, 2016, the Company paid $333,000 for stud fee which is used to mate Milania, one of the Company’s thoroughbreds, with War Front, a highly breaded third-party horse. The amount was capitalized as thoroughbreds. On August 1, 2017, the Company notified its insurance company that the mating was not successful after four breeding sessions. The insurance company approved to cover the loss of $300,000. As a result, the Company recorded $300,000 as other receivables as of June 30, 2017. Note 5 - Thoroughbreds June 30, 2017 March 31, 2017 Thoroughbreds $ 625,103 $ 625,103 Cost of development 77,529 410,529 702,632 1,035,632 Accumulated depreciation (146,279 ) (94,189 ) Thoroughbreds, net $ 556,353 $ 941,443 Depreciation expense for three months ended June 30, 2017 and 2016 was $52,090 and $1,750, respectively.At June 30, 2017 and March 31, 2017, thoroughbreds with a cost basis of $625,105 and accumulated depreciation of $146,279and $94,189, respectively. On December 14, 2016, the Company paid $333,000 for stud fee which is used to mate Milania, one of the Company’s thoroughbreds, with War Front, a highly breaded third-party horse. The amount was capitalized as thoroughbreds. On August 1, 2017, the Company notified its insurance company that the mating was not successful after four breeding sessions. The insurance company approved to cover the loss of $300,000. As a result, the Company recognized an impairment loss of $333,000, and reduced the cost of development asset of $333,000. 8 Table of Contents Note 6 -Long Lived Assets The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Long-lived assets are reviewed for recoverability at the lowest level in which there are identifiable cash flows (“asset group”), usually at the thoroughbred level. The carrying amount of an asset group is not considered recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset group. If the asset group is determined not to be recoverable, then an impairment charge will be recognized in the amount by which the carrying amount of the asset group exceeds its fair value, determined using discounted cash flow valuation techniques, as defined in ASC 360,Property, Plant, and Equipment. On August 1, 2017 the company was notified that Milania was not pregnant with War Front after four breeding sessions. The Company recognized an impairment loss of $333,000, and reduced the cost of development asset of $333,000. Note7 - Note payable As of June 30, 2017, and March 31, 2017, the Company recorded note payable of $5,871 and $5,871, respectively. The note bears no interest and is due upon demand. Note8 - Commitments and Contingencies As of June 30, 2017, the Company had a total of $198,281 of outstanding liabilities. As of this date, the Company recognizes $177,270 of outstanding liabilities related to previous Company directors, Robert Sawatsky and Kelly Fielder. The Company’s legal counsel believes that the outstanding liabilities are expected to be paid back to the previous Company directors, Robert Sawatsky and Kelly Fielder, who had originally loaned money to the Company. However, there has been no resolution of this event. Note9 - Equity Preferred Stock The Company has authorized 50,000,000 preferred shares with a par value of $0.0001 per share.Board of Directors are authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. Series A Preferred Stock The Company has designated 10,000,000 preferred shares of Series A Preferred Stock with a par value of $0.0001 per share. As at June 30, 2017 and March 31, 2017, the Company had 8,000,000 shares of Series A Preferred Stock issued and outstanding. 9 Table of Contents Series B Preferred Stock The Company has designated 10,000,000 preferred shares of Series B Preferred Stock with a par value of $0.0001 per share. As at June 30, 2017 and March 31, 2017, the Company had 9,965,000 shares of Series B Preferred Stock issued and outstanding, respectively. Common Stock The Company has authorized 500,000,000 shares of common stock with a par value of $0.0001 per share. During the three months ended June 30, 2017, the Company issued 100,000 shares of common stock for services, with a fair value of $3,201. As of June 30, 2017, and March 31, 2017, the Company had 18,681,321 and 18,581,321 shares of common stock issued and outstanding, respectively. Note 10 - LossPer Common Share Basic earnings per share (“EPS”) is computed by dividing earnings (loss) attributable to common shareholders by the weighted average number of common shares outstanding for the periods. Diluted EPS reflects the potential dilution of securities that could share in the earnings. As of June 30, 2017 and March 31, 2017 the Company did not have any dilutions. Note 11 – Subsequent Events On August 1, 2017, the Company notified its insurance company that Milania didn’t get pregnant with War Front after four breeding sessions. As a result, the Company will receive $300,000 from its insurance company. As of June 30, 2017, the Company recognized accounts receivable of $300,000, impairment loss from thoroughbreds of $333,000, and reduced the cost of development asset of $333,000. 10 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company” mean Buscar Company and Buscar Stables, Inc., a California company and our wholly-owned subsidiary, unless otherwise indicated. General Overview We were incorporated in the state of Nevada as Cascade Springs Ltd. on January 19, 2010.In 2012, we amended our Articles of Incorporation to change our name to Colorado Gold Mines, Inc. On June 18, 2014, we changed our name to Buscar Oil, Inc. On May 19, 2015, we changed our name to Buscar Company.Our primary business is the breeding and selling of thoroughbreds. Thoroughbreds The Company’s main focus is breeding thoroughbreds in Kentucky. The Company currently has three mares in Kentucky and two foals. The Company has entered the foals into the November Keeneland Auction. Two of the company’s mares are pregnant and their foals will be sold in 2018 at the Keeneland November sale. Results of Operations and Financial Condition for the three-months ended June 30, 2017 and 2016 Three Months Ended June 30, 2017 2016 Change % Costs and expenses General and administrative 160,261 539,116 (378,855 ) (70%) Impairment loss 333,000 - 333,000 - Total expenses 493,261 539,116 (45,855 ) (9%) Loss from operations (493,261 ) (539,116 ) (45,855 ) (9%) Other Income (Expense) Insurance claim income 300,000 - 300,000 - Net loss $ (193,261 ) $ (539,116 ) $ (345,855 ) (64%) 11 Table of Contents We have not generated any revenues as of June 30, 2017. Operating expenses decrease to $193,261 during the period ended June 30, 2017, from $539,116 for the period ended June 30, 2016. The decrease in operating expenses is primarily due to a decrease in management and consulting fees. There is no assurance that we will ever be profitable. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should we be unable to continue as a going concern. Liquidity and Capital Resources June 30, March 31, 2017 2017 Change % Cash $ 245,867 $ 286,527 $ (40,660 ) (14%) Current Assets $ 546,851 $ 332,291 $ 214,560 65% Current Liabilities 198,281 207,560 (9,279 ) (4%) Working Capital $ 348,570 $ 124,731 $ 223,839 179% Three Months Ended June 30, 2017 2016 Change % Cash Flows used in Operating Activities $ (40,660 ) $ (17,366 ) $ 23,294 134% Cash Flows used in Investing Activities - (56,258 ) 56,258 100% Cash Flows from Financing Activities - 75,498 (75,498 ) (100%) Net Increase (Decrease) in Cash During the Year $ (40,660 ) $ 1,874 $ (42,534 ) As of June 30, 2017, and March 31, 2017, we had cash of $245,867 and $286,527, respectively.Our working capital increased as of June 30, 2017 primarily due to the increase in other receivable of $300,000, from an insurance settlement. Our cash position is insufficient and as such we plan to raise additional debt and equity financing to meet our obligations as they become due. During the three months ended June 30, 2017, cash used in operating activities was $40,660. This was primarily the result of our net loss of $193,261, insurance claim of $300,000 and decrease in accrued liabilities of $9,279, offset by stock based compensation of $32,010, depreciation of $52,090, and an impairment loss of $333,000 and a decrease in prepaid expenses of $44,780. During the three months ended June 30, 2016, cash used in operating activities was $17,366. This was primarily the result of our net loss of $539,116 and a decrease in accrued liability of $5,000, offset by stock based compensation of $525,000 and depreciation of $1,750. During the three months ended June 30, 2017, cash used in investing activities was $0. During the three months ended June 30, 2016, cash used in investing activities was $56,258. The company purchased minority interest in two horses and a majority interest in a third horse, for a total payments of $56,258. During the three months ended June 30, 2017, cash provided by financing activities amounted to $0. During the three months ended June 30, 2016, cash provided by financing activities amounted to $75,498. Our company received cash from issuance of common stock of $45,000 and loans from related party of $124,178 and repaid loans from a related party of $93,680. 12 Table of Contents Dividend Policy We have not paid dividends on our Common Stock in the past. We have decided to distribute at least 16% of our net purse winnings that our company's thoroughbreds generate. However, our ability to pay dividends is subject to limitations imposed by Nevada law. Pursuant to Nevada Revised Statute 78.288, dividends may be paid to the extent that a corporation's assets exceed it liabilities and it is able to pay its debts as they become due in the usual course of business. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive exploration activities. For these reasons our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies Our significant accounting policies are described in the notes to our accompanying financial statements. Pursuant to the JOBS Act of 2012, as an emerging growth company, we can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. We have elected not to opt out of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, we, as an emerging growth company, can adopt the standard for the private company. This may make comparison of our financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. Although we are still evaluating the JOBS Act, it currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an "emerging growth company". We have elected not to opt out of the extension of time to comply with new or revised financial accounting standards available under Section 102(b) of the JOBS Act. Among other things, this means that our independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of our internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, we may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers that would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate us. As a result, investor confidence in us and the market price of our common stock may be adversely affected. Use of Estimates Financial statements prepared in accordance with U.S. GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Among other things, management makes estimates relating to the fair value of financial instruments and the valuation allowance related to deferred income tax assets. Actual results could differ from those estimates. 13 Table of Contents Stock-Based Compensation We periodically issue stock options and warrants to employees and non-employees in non-capital raising transactions for services and for financing costs. We account for stock option and warrant grants issued and vesting to employees based on Financial Accounting Standards Board (FASB) ASC Topic 718, "Compensation - Stock Compensation", whereas the award is measured at its fair value at the date of grant and is amortized ratably over the service period. We account for stock option and warrant grants issued and vesting to non-employees in accordance with ASC Topic 505, "Equity", whereas the value of the stock compensation is based upon the measurement date as determined at either (a) the date at which a performance commitment is reached, or (b) at the date at which the necessary performance to earn the equity instruments is complete. Item 3. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures. Our company’s management, with the participation of our company’s Chief Executive and Chief Financial Officer, evaluated the effectiveness of our company’s disclosure controls and procedures (as that term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on that evaluation, management, with the participation of the Chief Executive and Chief Financial Officer, concluded that our company’s disclosure controls and procedures, as of the end of the period covered by this Quarterly Report on Form 10-Q, are not functioning effectively to provide reasonable assurance that the information required to be disclosed by our company in reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s Securities and Exchange Commission’s rules and forms and that such information is accumulated and communicated to our company’s management, including our company’s Chief Executive and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. A controls system, no matter how well designed and operated, cannot provide absolute assurance that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. The matters involving internal controls and procedures that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) lack of a functioning audit committee, (2) lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (3) inadequate segregation of duties consistent with control objectives; and (4) management is dominated by one individual without adequate compensating controls. The aforementioned material weaknesses were identified by our Chief Executive and Financial Officer in connection with the review of our financial statements as of June 30, 2017. Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of a functioning audit committee and the lack of a majority of outside directors on our board of directors results in ineffective oversight in the establishment and monitoring of required internal controls and procedures, which could result in a material misstatement in our financial statements in future periods. Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting that occurred during the quarter ended June 30, 2017 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 14 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 1A. Risk Factors As a “smaller reporting company”, we are not required to provide the information required by this Item. The above statement notwithstanding, shareholders and prospective investors should be aware that certain risks exist with respect to the Company and its business, including those risk factors contained in our most recent Registration Statements on Form S-1 and Form 10, as amended. These risks include, among others: limited assets, lack of significant revenues and only losses since inception, industry risks, dependence on third party manufacturers/suppliers and the need for additional capital. The Company's management is aware of these risks and has established the minimum controls and procedures to insure adequate risk assessment and execution to reduce loss exposure. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. 15 Table of Contents Item 6. Exhibits Exhibit Number Description (31) Rule 13a-14 (d)/15d-14d) Certifications 31.1* Section 302 Certification by the Principal Executive Officer and Principal Financial Officer (32) Section 1350 Certifications 32.1** Section 906 Certification by the Principal Executive Officer and Principal Financial Officer 101** Interactive Data File 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ** Furnished herewith. 16 Table of Contents SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BUSCAR COMPANY (Registrant) Dated: August 21, 2017 /s/ Anastasia Shishova Anastasia Shishova President, Chief Executive Officer and Director (Principal Executive Officer and Principal Financial Officer) 17
